     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-Mail: tashachalfant@gmail.com
 5
     Attorney for Defendant
 6   CURTIS PHILLIPS

 7                       IN THE UNITED STATES DISTRICT COURT FOR THE

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                      ) No. 2:17-cr-00023 TLN
                                                    )
                                                    ) ORDER FOR SUBSTITUTION OF
11          Plaintiff,                              ) ATTORNEY
12                                                  )
     v.                                             )
13                                                  )
     CURTIS PHILLIPS,                               )
14                                                  )
                                                    )
15
            Defendant.                              )
                                                    )
16

17
            It is respectfully requested that DAVID DELMER FISCHER, be relieved as appointed
18
     counsel of record for CURTIS PHILLIPS, and that TASHA PARIS CHALFANT, 5701 Lonetree
19
     Blvd., Suite 312, Rocklin, California 95765, (916) 444-6100, be substituted in as appointed
20

21   counsel in the above-entitled case.

22          Mr. PHILLIPS has stated he understands and agrees to the substitution of counsel.
23
                                                  Respectfully submitted,
24
            I accept the substitution and ask to be appointed.
25

26
     Dated: May 14, 2021                          /s/ Tasha Paris Chalfant
                                                  TASHA PARIS CHALFANT
27                                                Attorney at Law
28




                                                     1
           I accept the substitution and ask to be relieved.
 1

 2   Dated: May 14, 2021                          /s/David Delmer Fischer (Authorized 05/14/21)
                                                  DAVID DELMER FISCHER
 3                                                Attorney at Law
 4
           I accept the substitution of Ms. TASHA PARIS CHALFANT as counsel.
 5
     Dated: May 17, 2021
 6                                                /s/Curtis Phillips (Authorized 05/17/21)
 7
                                                  CURTIS PHILLIPS
                                                  Defendant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
 1                                       ORDER
 2

 3   IT IS SO FOUND AND ORDERED this 18th day of May, 2021.
 4

 5

 6

 7                                               Troy L. Nunley
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             3
